Exhibit 10.02(v)

 

 

PARTICIPANT AWARD AGREEMENT

(Options)

 

[Date]

 

 

Dear [Name]:

 

Pursuant to the terms and conditions of the EQT Corporation 2009 Long-Term
Incentive Plan (the “Plan”), the Management Development and Compensation
Committee of the Board of Directors (“Board”) of EQT Corporation (the “Company”)
has granted you Non-Qualified Stock Options (the “Options”) to purchase shares
of the Company’s common stock as outlined below.

 

Options Granted: [Insert]

Grant Date: [Date]

Exercise Price per Share: [Insert closing stock price on date prior to Grant
Date]

Expiration Date: [Date]

Vesting Schedule:

100% on [Three Year Anniversary of Grant Date]

 

In the event of a Change of Control (as defined in the Plan), all unvested
Options will immediately vest and become fully exercisable.  Upon termination of
your employment for Cause (as defined below), all unvested Options and any
unexercised vested Options shall be forfeited immediately.  Upon termination of
your employment for any other reason, whether voluntarily or involuntarily
including retirement, prior to [Three Year Anniversary of Grant Date], all
unvested Options shall be forfeited immediately, except that, if your
termination is involuntary and without fault on your part (including termination
resulting from death or disability as defined in Section 409A(a)(2)(c) of the
Internal Revenue Code), the unvested Options will vest as follows:

 

Termination Date

 

Percent
Vested

Prior to [One Year Anniversary of Grant Date]

 

0%

On or after [One Year Anniversary of Grant Date] and prior to [Two Year
Anniversary of Grant Date]

 

25%

On or after [Two Year Anniversary of Grant Date] and prior to [Three Year
Anniversary of Grant Date]

 

50%

 

Upon a voluntary or involuntary termination of your employment for any reason
other than Cause, any unexercised vested Options held on the date of termination
shall remain exercisable for the remaining original term of the Options (except
in the event of your death or disability, in which case the post termination
exercise period will be one year after termination of employment).  As used
herein, “Cause” is defined as: (a) your conviction of a felony, a crime of moral
turpitude or fraud or your having committed fraud, misappropriation or
embezzlement in connection with the performance of your duties; (b) your willful
and repeated failures to substantially perform assigned duties; or (c) your
violation of any provision of a written employment-related agreement between you
and the Company (including any non-solicitation, non-competition,
confidentiality or similar agreement) or express significant policies of the
Company.  If the Company terminates your employment for Cause, the Company shall
give you written notice not later than 30 days after such termination.

 

You may pay your exercise price and/or satisfy your tax withholding obligations
with respect to the Options by (i) delivering cash, or (ii) directing the
Company to withhold shares that would

 

--------------------------------------------------------------------------------


 

otherwise be issued upon exercise of the award (or surrendering back to the
Company shares previously owned by you) having a Fair Market Value (as defined
in the Plan) equal to the amount needed to pay your exercise price and/or
satisfy the minimum required statutory tax withholding obligations.

 

The terms contained in the Plan are hereby incorporated into and made a part of
this Participant Award Agreement, and this Participant Award Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Participant Award Agreement, the provisions of the Plan shall be
controlling and determinative.  The Options, including any shares acquired by
you upon exercise of the Options and any cash or other benefit acquired upon the
sale of stock acquired through exercise of the Options, shall be subject to the
terms and conditions of any compensation recoupment policy adopted from time to
time by the Board or any committee of the Board, to the extent such policy is
applicable to the Options.

 

You may access important information about the Company and the Plan through the
Company’s Knowledge Center and website.  Copies of the Plan and Plan Prospectus
can be found by logging into the Fidelity NetBenefits website, which can be
found at www.netbenefits.fidelity.com, and clicking on the “Stock Plans” tab and
then “EQT Options” and “Plan Information and Documents.”  Copies of the
Company’s most recent Annual Report on Form 10-K and Proxy Statement can be
found at www.eqt.com  by clicking on the “Investors” link on the main page and
then “SEC Filings.” Paper copies of such documents are available upon request
made to the Company’s Corporate Secretary.

 

Your grant of Options under this Participant Award Agreement shall not be
effective unless, no later than [Date], (i) you accept your grant through the
Fidelity NetBenefits website, and (ii) you execute an amendment to your existing
confidentiality, non-solicitation and non-competition agreement acceptable to
the Company.  When you accept your grant through the Fidelity NetBenefits
website, you shall be deemed to have (a) acknowledged receipt of the Options
granted on the date shown above (the terms of which are subject to the terms and
conditions of this Participant Award Agreement and the Plan) and a copy of this
Participant Award Agreement and the Plan and (b) agreed to be bound by all
provisions of this Participant Award Agreement and the Plan.

 

2

--------------------------------------------------------------------------------